DETAILED ACTION
WITHDRAWN OBJECTIONS
1.	The objection to the information disclosure statement, of record on page 2 of the previous Action, is withdrawn.

WITHDRAWN REJECTIONS
2.	The 35 U.S.C. 112, second paragraph rejection of Claim 7, of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 112, second paragraph rejection of Claim 70, of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 7, 10, 14, 16 – 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858).
With regard to Claim 7, Fenech et al disclose a package (paragraph 0090) comprising a film comprising a first film layer and a second film layer, the first film layer having a pressure 
	      As shown in Figure 3, the opening is formed by a first cut through the film ‘12’ and the bonding layer and a second cut, offset from the first because it is more narrow, through the remainder of the film. A lower portion defined by an inner cut extending through the inner film layer is therefore disclosed, and an upper portion defined by an outer cut extending through the outer film layer and the bonding layer is disclosed. Fenech et al fail to disclose a bonding layer comprising polybutene – 1.
Schmidt et al teach a pressure sensitive adhesive (column 1, lines 61 – 62) comprising polybutene – 1 (polyolefin comprising 1 – butene; column 2, lines 10 – 25) for the purpose of obtaining an adhesive that has permanent tackiness (column 1, lines 5 – 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for polybutene – 1 in order to obtain permanent tackiness as taught by Schmidt et al.
With regard to Claim 10, because an opening is disclosed, an opening is disclosed that is reclosable an infinite number of times.
With regard to Claim 14, an inner film layer and bonding layer having different polarities would therefore be obtained.
With regard to Claim 16, the bonding layer is therefore a thermoplastic.

With regard to Claim 19, an upper portion is disclosed comprising shoulder portions, as shown in Figure 27 (paragraph 00117) and also comprises portions extending longitudinally from ends of the shoulder portions with tear delimiting features at distal ends (tear – limiting ends such as a hook configuration; paragraph 00117).

6.	 Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858) and further in view of Klug et al (U.S. Patent No. 3,977,160).
Fenech et al and Schmidt et al disclose a package as discussed above. The package is wrapped around the contents (paragraph 00104 of Fenech et al), which comprises chocolates (paragraph 00133 of Fenech et al). Fenech et al and Schmidt et al fail to disclose a package comprising a tray.
Klug et al teach that it is known in the art for a package of chocolates to comprise a tray, for the purpose of holding 250 g of chocolates (column 1, lines 12 – 18).
It therefore would have been obvious for one of ordinary skill in the art to provide for a tray in order to hold 250 g of chocolates as taught by Klug et al.

7. 	Claim 70 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fenech et al (WO 2014/164416 Al) in view of Schmidt et al (U.S. Patent No. 4,143,858) and further in view of Schroeyers et al (U.S. Patent Application Publication No. 2011/0104487 A1).

It therefore would have been obvious for one of ordinary skill in the art to provide for about 25 wt% to about 65 wt% styrene – butadiene and polybutene – 1 in the amount of at least about 5 wt% in order to providing an adhesive applicable to any substrate as taught by Schroeyers et al. Although the disclosed ranges of amount are not identical to the claimed range, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.

8. 	Claim 71 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858) and further in view of Kim et al (WO 2014/196788 A1; U.S. Patent No. 9,862,784 B2 is used as English translation).
Fenech et al and Schmidt et al disclose a package as discussed above. Fenech et al and Schmidt et al fail to disclose the claimed difference in polar component of surface free energy. However, it would have been obvious for one of ordinary skill in the art to provide for an 

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 7 and 35 U.S.C. 112, second paragraph rejection of Claim 70, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 7 – 10, 14, 16 – 17 and 19 as being unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858), 35 U.S.C. 103(a) rejection of Claim 22 as being unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858) and further in view of Klug et al (U.S. Patent No. 3,977,160), 35 U.S.C. 103(a) rejection of Claim 70 as being unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858) and further in view of Schroeyers et al (U.S. Patent Application Publication No. 2011/0104487 A1) and 35 U.S.C. 103(a) rejection of Claim 71 as being 
Applicant argues, on page 10 of the remarks dated May 5, 2021, that an outer cut through the outer film layer and bonding layer, and an inner, offset cut through the inner film layer, are not disclosed by Fenech et al because the cuts ‘54’ are through the outer film layer, bonding layer and inner film layer.
However, the cuts ‘54’ do not prevent, additionally, an outer cut through the outer film layer and bonding layer, and an inner, offset cut through the inner film layer

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782